DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s preliminary amendment filed on 8/14/2020.
Claims 23-30 are currently pending.

Drawings
The drawings were received on 8/14/2020.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 23-30 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“generating, by each of the one or more transmitters, at least one data sequence and at least one binary phase shift keying reference sequence (BPSK-RS), wherein the at least one of the data sequence and the BPSK-RS are applied with a corresponding code cover from a plurality of code covers associated with each of the one or more transmitters; 
rotating, by each of the one or more transmitters, the at least one BPSK-RS, by 90 degrees between successive elements of at least one BPSK-RS to generate at least one rotated BPSK- RS; 
time-multiplexing, by each of the one or more transmitters, the at least one rotated BPSK- RS with the at least one data sequence associated with each of the plurality of transmitters, to generate a multiplexed sequence associated with each of the plurality of transmitters;
 to generate a DFT-Spread-Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) symbol, performing, by each of the one or more transmitters, one of a plurality of operation sequences, wherein: 
a first operation sequence comprises transforming the multiplexed sequence using a Discrete Fourier Transform (DFT) to generate a transformed multiplexed sequence, and 
applying a frequency domain pulse shaping filter on the transformed multiplexed sequence, a second operation sequence comprises precoding the multiplexed sequence to produce a precoded multiplexed sequence, and 
transforming the precoded multiplexed sequence using a Discrete Fourier Transform (DFT), and a third operation sequence comprises transforming the multiplexed sequence using a Discrete Fourier Transform (DFT); and 
processing, by each of the one or more transmitter, the DFT-s-OFDM symbol for transmitting“ in combination with other claim limitations as recited in claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 5, 2022